PER CURIAM.
Petitioner seeks to compel the Circuit Court for Duval County to act on a petition for writ of habeas corpus which is pending in case number 99-CF-013692. Because petitioner claims entitlement to immediate release, we find that the matter has been pending in the lower tribunal for an unreasonable length of time. Accordingly, we direct the circuit court to promptly review the petition and deny it if it does not show entitlement to relief, issue an order to show cause if it does make such a showing, or transfer it if it was filed in the improper forum. Such action shall be taken within 15 days of issuance of mandate in this cause. If an order to show cause is issued, the court shall promptly rule upon the petition upon filing of the response and the reply, if any.
PETITION GRANTED.
BENTON, THOMAS, and ROWE, JJ., concur.